DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10339845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a transparent display panel, comprising: a plurality of subpixels disposed adjacent to each other in a first direction on a substrate, each of the subpixels including a reflective layer on the substrate, a pixel electrode on the reflective layer, an organic layer on the pixel electrode, a common electrode on the organic layer and an encapsulation layer on the common electrode; a transparent area disposed adjacent to a corresponding plurality of subpixels in a second direction on the substrate, the transparent area including the organic layer on the substrate, the common electrode on the organic layer, and the a repair line provided along the transparent area, wherein at least one of the pixel electrodes among the plurality of subpixels includes: a first part including a first body and a first protrusion, the first protrusion being an extrusion of the first body, the first protrusion having a width narrower than a width of the pixel electrode, and located at one side of the pixel electrode in the second direction, a second part including a second body and a second protrusion, the second protrusion being an extrusion of the second body, the second protrusion having a width narrower than the width of the pixel electrode, and located at an opposite side to the first protrusion in the second direction, a connection part partitioning the pixel electrode into the first part and the second part and directly connecting with the first part and the second part of the pixel electrode in the first direction, and wherein the repair line overlaps with the first protrusion of one subpixel and the second protrusion of another subpixel.
	Claim 11 recites similar limitations.
Zhang U.S. Patent Publication No. 2016/0336530 teaches in [0022] and figures 1-2, a transparent area (non-reflective are in figures 1-2) disposed adjacent to a plurality of pixels (reflective areas in figures 1-2), where the transparent area includes organic layer 5. However, Zhang does not appear to disclose the details with respect to the repair line as underlined above.
Su U.S. Patent Publication No. 2009/0066626 teaches in figure 13G, subpixels includes a first body and a first protrusion (upper part of PE and protrusion located on the left-upper side), second part including a second body and a 
Cho U.S. Patent Publication No. 2014/0346475 teaches in figure 27 a repair line RL in figure 2 overlapping subpixels SE1/SE2 and PCn+1 as indicated by the arrow. However, Cho does not appear to specifically disclose the details of transparent region and protrusions required by the claim.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621